Citation Nr: 1615638	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-49 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative changes, posterior medial meniscus with joint effusion of the left knee.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing in his December 2010 VA Form 9.  The hearing was scheduled in November 2012 and the Veteran was notified.  The Veteran failed to report for the hearing.  The record does not contain an explanation as to why the Veteran was unable to appear at the scheduled hearing, or a subsequent request for another Board hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This claim was previously remanded in June 2015 for a new VA examination and other development.  With respect to the issues decided herein, a review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The  degenerative changes, posterior medial meniscus with joint effusion of the left knee, disability has been manifested by painful motion and extension limited to at most 10 degrees, but not instability, subluxation, extension limited to 15 degrees or flexion limited to 30 degrees.

2. The left knee disability is the sole service-connected disability and a clear preponderance of the evidence reflects that it does not render him unable to sustain gainful employment.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for degenerative changes, posterior medial meniscus with joint effusion of the left knee, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5261-5010 (2015).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The posterior medial meniscus with joint effusion of the left knee, is evaluated at 10 percent, effective September 5, 2008, under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5261-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 only provides for a rating higher than the current 10 percent in cases where arthritis affects two or more major joints.  See 38 C.F.R. § 4.71a.  Such a rating is not applicable to this case, where only one major joint, the left knee, is at issue. 

Diagnostic Code 5257 provides a rating on the basis of recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability of the knee warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating, and flexion limited to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 45 degrees warrants a 50 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating, and extension limited to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206   (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).

The Veteran claims entitlement to an increased rating for his left knee disability, in excess of 10 percent, due to increased pain. 

The Veteran is a recipient of Social Security benefits.  October 2010 Social Security records show complaints of left knee pain.  Upon physical examination, left knee flexion was limited to 120 degrees and extension was limited to 10 degrees.  

During the relevant period, VA treatments records show complaints of left knee pain and weakness.  During a visit in September 2009, the Veteran complained of left knee weakness and pain.  A physical examination showed a guarded active full extension, but no instability or effusion.  A May 2010 treatment record indicates complaints of weakness and instability.  Upon physical examination, the Veteran had discomfort on flexion limited to 60 degrees.  In addition, an April 2012 treatment record contains complaints of left knee pain and a request for pain medication.  During this visit, a physician noted that the Veteran reported subluxation and weakness.  An October 2012 treatment record indicates that left knee surgery was recommended to treat arthralgia.

The Veteran was afforded a VA examination in May 2011.  He indicated that left knee pain caused him to change his gait.  Upon physical examination, there was no atrophy, spasm or muscle abnormality.  In addition, there was no evidence of joint swelling, effusion, tenderness, ankylosis, or inflammatory arthritis.  Left knee flexion was limited to 135 degrees and extension was limited to 0 degrees with pain on repetitive motion, but no objective evidence of pain.  

The Veteran was afforded another VA examination in November 2015.  The physical examination showed normal range of motion with flexion limited to 140 degrees and extension limited to 0 degrees.  There were no findings of weakness, instability, or subluxation.  There was no additional limitation of motion on repetitive motion.  There was also no evidence of tenderness or ankylosis.  The examiner noted that knee pain caused functional loss, but could not describe functional loss in terms of range of motion because it was based on the Veteran's report of moderate pain with repeated use.  

It was commented that the Veteran is a very poor, vague and contradictory historian with a well-documented history of polysubstance abuse.  It was felt that this may be contributing to his difficulty in giving a consistent and coherent history.  The Veteran reported "I have no education and I am homeless" and having not worked since he left the military in 2008, other than 6 weeks in 2011.  He described work doing heating and air conditioning repair, "but then the company went out of business." Veteran reported he had a job driving a truck but could not recall when that was and notes "it was short and I was fired due to my knee pain, I could not drive a truck."  The examiner commented that there is a documented work history in the social security records that the Veteran was working when seeking treatment from 2008 to 2014.  

The examiner added 

On physical examination the patella was tracking well and joint stability testing was normal, with no effusion and no pain during range of motion which was full, and no weakness or muscle atrophy present.  Upon review of records, there was no objective evidence of weakness, instability or subluxation in 2010 or 2012.  C&P examination 4/19/10 noted no episodes of dislocation or recurrent subluxation, no effusions and no instability. Veteran was seen by neurologist 5/14/10 and found to have normal tone and strength in both lower extremities.  Left lower extremity with "significantly poor effort with some give-way strength throughout".  There were some concerns of mild atrophy related to disuse and EMG testing done 8/13/10 was normal which supported the findings. 5/5/2011 C&P exam for left knee notes negative drawer and McMurray sign no effusion, weakness, redness, or laxity. 6/6/12 Orthopedic consult "A MRI and an x-ray have been done in the remote past, this being 2008 right after his accident. The MRI interpretation on our CPRS showed some degenerative changes of the posterior medial meniscus with a small joint. However, the ACL and collateral ligaments were intact."  X-rays were requested today, including weightbearing and obliques and these appeared to be essentially normal with no significant joint line narrowing of either side, both quite symmetrical. Patella was appropriately positioned in the trochlea. "The knee is stable".

Veteran's knee condition would not interfere with his ability to perform sedentary activities such as reach overhead, grasp, grip, type, write, or answer telephone, or drive an automatic car. Veteran's knee condition could interfere with his ability to perform activities that would require prolonged or repetitive standing, walking, pushing, pulling, bending, squatting, or climbing. 

The preponderance of the evidence does not reflect that a rating in excess of 10 percent for limitation of motion of the left knee is warranted.  The Board notes that while the Veteran is currently assigned a 10 percent rating under 38 C.F.R. § 4.59 due to functional loss due to painful motion, other applicable diagnostic codes do not warrant a higher rating. 

To warrant a separate rating under DC 5257, there would need to be evidence of recurrent subluxation or lateral instability.  An April 2012 VA treatment record indicated that the Veteran complained of subluxation, but there is no objective evidence of subluxation or lateral instability.  The November 2015 VA examiner found that there was no evidence of weakness, instability, or subluxation in 2010 or 2012.  In addition, the Veteran's self- reports of instability, subluxation and other significant knee symptoms, while competent, are not convincing.  As the November 2015 examiner commented, the Veteran has been less than frank regarding his clinical/industrial history and other matters and is not a reliable source of information.  The objective findings do not warrant a higher rating.   

To warrant a rating in excess of 10 percent or more under DC 5260, there would need to be evidence of flexion limited to 30 degrees or less.  During the relevant period, the Veteran generally had normal flexion.  A May 2010 VA treatment record showed flexion to 60 degrees prior to complaints of limiting pain.  However, under DC 5260 this is consistent with a noncompensable rating.  

To warrant a rating in excess of 10 percent or more under DC 5261, there would need to be evidence of extension limited to 15 degrees.  Although treatment records document the Veteran's complaints of left knee pain, there is no objective evidence of extension limited to more than 10 degrees.  During both VA examinations, the Veteran had full extension.  An October 2010 Social Security record showed extension limited to 10 degrees.  Under DC 5261 this is consistent with a 10 percent rating.  However, as discussed in detail by the November 2015 examiner, there is no reliable subjective evidence of additional function loss and the objective findings are unremarkable.

The Board has considered ratings under Diagnostic Codes 5257, 5260, and 5261.  Several additional Diagnostic Codes which pertain to the knee and leg are not applicable to the Veteran's disability, including DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  That is, the evidence simply does not reflect findings or a history consistent with any of these conditions.  In particular, there are no findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  There are no findings of locking or effusion consistent with a rating under DC 5258. 

The Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an evaluation in excess of the one currently assigned for the Veteran's service-connected left knee disability, limitation of flexion, is not warranted as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, the November 2015 VA examiner noted that knee pain caused functional loss based on the Veteran's report of moderate pain with repeated use.  However, the objective evidence does not indicate that such pain limits his ability to function to the point warranting a higher rating.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected left knee disability has symptoms arising from pain with range of motion.  These signs and symptoms are contemplated by the rating schedule.

Given the variety of ways in which the rating schedule contemplates body areas affected by a left knee disability, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his left knee disability and there is no indication that he is solely unemployable due to this disability. 

Therefore, the Veteran's left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Veteran contends that he is entitled to a TDIU because a left leg disability precludes him from securing or maintaining substantially gainful employment.  In his application for TDIU, he reported that he last worked full time in September 2008 (the date he was discharged from service) and had employment experience as a truck driver and in the infantry.  He reported graduating from high school, having one year of college, and being HVAC certified.   

The Veteran is only service-connected for a left knee disability, which is 10 percent disabling.  Therefore, the Veteran does not meet the scheduler requirements for TDIU.

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the evidence does not show that the Veteran is precluded from employment by his left knee disability.  

A June 2012 VA treatment record noted that the Veteran reported he lost his job as a truck driver due to knee pain.  

At the November 2015 VA examination, the Veteran reported that he stopped working in 2008, with the exception of a job in 2011 that ended because the company went out of business.  He further reported that he temporarily worked as a truck driver, but was fired because he could no longer drive a truck due to knee pain.  The examiner, in addition to pointing out the discrepancies in the record between what the Veteran reported to different treatment providers regarding his ongoing employment, opined that the Veteran's knee condition would not interfere with his ability to perform sedentary activities, but could interfere with activities requiring prolonged or repetitive standing, walking, pushing, pulling, bending, squatting, or climbing.  

In a May 2016 medical statement, a private physician opined that the Veteran was not employable due to multiple medical and psychiatric problems.

The Board finds that the November 2015 VA examiner's opinion is more probative than the May 2016 private physician's opinion.  The November 2015 VA opinion is based upon an examination of the Veteran, review of medical records, reported history, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  The Board acknowledges the Veteran's contention in his June 2012 statement that he lost a truck driving job due to knee pain.  However, the November 2015 VA examiner addressed this contention in his opinion.  Thus, the Board finds the November 2015 VA examiner's opinion to be the more probative evidence of record.  The May 2016 opinion is conclusionary and takes into consideration service-connected and nonservice-connected disability, which is not the standard for determining TDIU eligibility.  Additionally, since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

In conclusion, the probative evidence does not show that the Veteran is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected left knee disability.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  



ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative changes, posterior medial meniscus with joint effusion of the left knee, is denied.

Entitlement to a total disability rating based on TDIU is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


